Case 1:19-cv-23651-UU Document 14-1 Entered on FLSD Docket 10/18/2019 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CASE NO: 19-23651-CIV-UNGARO

LORRAINE MAHEU,

Plaintiff,

Vs.

CARNIVAL CORP.,
Defendant,

EXHIBIT 1

PROPOSED JOINT SCHEDULING ORDER

This case is assigned to the Standard Case Management Track as set forth in S.D. Fla. L.R.

16.1(a)(2)(B). The parties shall adhere to the following schedule:

L,

A mediator and date for mediation must be selected
and scheduled for a date no later than 15 days after the
discovery cut-off by

Joinder of any additional parties and filing of motions to
amend the complaint by

Plaintiff(s) shall disclose experts, expert witness summaries,
and reports as required by Fed. R. Civ. P. 26(a)(2) by

Defendant(s) shall disclose experts, expert witness summaries,
and reports as required by Fed. R. Civ. P. 26(a)(2) by

Exchange of rebuttal expert witness summaries and reports as
required by Fed. R. Civ. P. 26(a)(2) by

Parties shall furnish opposing counsel with a written list
containing the names and addresses of all witnesses intended
to be called and only those witnesses listed shall be permitted
to testify unless good cause is shown and there is no prejudice
to the opposing party. The parties are under a continuing
obligation to supplement discovery responses within ten (10)
days of receipt of new or revised information by

November 15, 2019

November 15, 2019

March 20, 2020

April 3, 2020

April 28, 2020

January 24, 2020
Case 1:19-cv-23651-UU Document 14-1 Entered on FLSD Docket 10/18/2019 Page 2 of 3

10.

II;

12,

LS.

14.

15.

16.

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO
Page 2 of 3

All discovery, including expert discovery shall be completed June 5, 2020
by

Dispositive motions shall be filed by June 12, 2020

All pretrial non-dispositive motions shall be filed by June 8, 2020
Mediation must be completed by February 7, 2020
Joint Pretrial Stipulation must be filed pursuant to Local September 25, 2020

Rule 16.1E. The pretrial stipulation shall include Plaintiffs
non-binding breakdown of damages and corresponding
amounts; the witness lists shall be pared down to those
witnesses the parties actually intend to call at trial; and the
exhibit lists shall identify the witness introducing each exhibit
by

Joint proposed jury instructions or proposed findings of fact September 25, 2020
and conclusion of law addressing (1) the legal elements of

Plaintiff's claims at trial, including damages, and (2) the

Legal elements of the defenses at trial by

Deposition designations must be filed by October 9, 2020
Pre-Trial Conference by October 21, 2020
Calendar Call by October 28, 2020
Trial Date by November 9, 2020
DONE AND ORDERED in Chambers at Miami, Florida, this day of , 2019.

 

HONORABLE URSULA M. UNGARO
UNITED STATES DISTRICT COURT JUDGE
Case 1:19-cv-23651-UU Document 14-1 Entered on FLSD Docket 10/18/2019 Page 3 of 3

Maheu v. Carnival Corp.
Case No. 19-23651-CIV-UNGARO
Page 3 of 3

SERVICE LIST

CURT OBRONT, ESQ.

Email: curt@obrontcorey.com

OBRONT COREY, PLLC

100 South Biscayne Boulevard, Suite 800
Miami, FL 33131

Telephone: (305) 373-1040

Facsimile: (305) 373-2040

Attorney for Plaintiff

VALENTINA M. TEJERA, ESQ.
Email: vtejera@carnival.com

3655 N.W. 87th Avenue

Miami, FL 33178

Telephone: (305) 406-7556
Facsimile: (305) 406-4732

Attorney for Defendant, CARNIVAL
